Citation Nr: 9926844	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-18 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for defective hearing in 
the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
December 1966.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  This case was remanded by the Board in May 1998 for 
further development; it was returned to the Board in July 
1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The defective hearing in the veteran's right ear existed 
prior to service and did not increase in severity during 
service or as a result of service.


CONCLUSION OF LAW

Defective hearing in the right ear was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(b), 
3.306(a), 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that the veteran has reported 
receiving audiometric tests in 1967 by B.F. Goodrich Company 
and in 1985 or 1986 by A. Schulman, Inc.  The record reflects 
that the RO attempted to obtain pertinent records from the 
named companies.  A letter to B.F. Goodrich Company was 
returned as undeliverable in June 1997, and a June 1997 
response from A. Schulman, Inc. indicated that the veteran 
had been examined by an unidentified outside firm.  Following 
the Board's May 1998 remand, the veteran again referenced the 
two named companies, but failed to provide any further 
information to aid in obtaining any additional records.  
Accordingly, the Board will proceed to adjudicate the instant 
appeal.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service incurrence of organic diseases of the 
nervous system during wartime service may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

Every veteran of wartime service shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
See Akins v. Derwinski, 1 Vet. App. 228 (1991) (VA must point 
to specific finding that increase in disability was due to 
natural progress of the condition).

Service medical records disclose that on the veteran's 
service entrance examination in January 1965, pure tone 
thresholds, in decibels, on audiometric testing were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
45
-----
65







The veteran was diagnosed with defective hearing.  The 
medical records show that the veteran was treated in service 
on one occasion for complaints of mild ear pain associated 
with a viral syndrome.  At the veteran's examination for 
discharge in November 1966, audiometric testing revealed pure 
tone thresholds, in decibels, to be as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
55
-----
60







Service personnel records show that the veteran served as a 
communications center specialist.

VA treatment records for April 1985 to September 1998 show 
that the veteran was evaluated in December 1996 for 
complaints of decreased hearing.  He reported exposure to 
noise in service from teletype relay machines for which he 
had not used ear protection.  Audiometric testing in December 
1996 revealed pure tone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
85
110+
110+







Speech audiometry revealed speech recognition ability of 80 
percent in the right ear.  Physical examination of the ear 
was normal and the veteran was diagnosed with right ear 
profound high frequency sensorineural hearing loss with 
questionable noise exposure. 

Of record is a statement by the veteran dated in December 
1996, in which he states that he had worked with teletype 
relay machines in service, experienced ear aches and 
infections while in service, and that he was told at 
discharge that he had a hearing problem.  He stated that he 
continued to experience ear infections and worsening of his 
auditory acuity since service.

On VA audiological examination in April 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
80
105
105







The average pure tone decibel loss in the right ear was 83, 
with speech recognition ability on speech audiometry of 72 
percent.  The veteran was diagnosed with bilateral 
sensorineural hearing loss.  On other VA examinations 
conducted in April 1997 the veteran reported that he had no 
combat experience. 

On VA examinations in February 1999, the veteran reported 
continued decreased hearing in his right ear.  He reported 
working in a teletype position in service, where he was 
exposed to excessive clanging from teletype relay machines.  
Audiological evaluation disclosed pure tone thresholds, in 
decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
80
105
105







The average pure tone decibel loss in the right ear was 83, 
with speech recognition ability on speech audiometry of 68 
percent.  Physical examination of the ear was normal, and the 
veteran was diagnosed with sensorineural hearing loss.  With 
respect to the etiology of the veteran's disability, the 
examiners, after reviewing the medical evidence on file, 
concluded that the veteran's right ear auditory acuity had 
remained stable between his entry into service and his 
discharge therefrom, and that it therefore was unlikely that 
the additional hearing loss present on examination was due to 
or a result of service, including the veteran's exposure to 
teletype machinery noise.

Service medical records show that the veteran had defective 
hearing prior to entering service and that his auditory 
acuity remained essentially unchanged, and his defective 
hearing did not increase in severity, throughout service.  In 
this regard, while the records indicate that the veteran 
experienced a 10 decibel loss in the 2000 Hertz range of his 
right ear during his period of service, they also show that 
he experienced a combined 10 decibel gain in the 1000 and 
4000 Hertz ranges.  In any event, VA examiners in February 
1999, after reviewing the service medical records, concluded 
that the veteran's auditory acuity had in fact remained 
stable between service entry and discharge.  Moreover, there 
is no evidence of any complaints, finding or diagnosis of 
hearing loss for more than 30 years after service, and the 
only medical opinions of record to address the etiology of 
the veteran's disability indicate, in essence, that it is 
unlikely that the veteran's defective hearing increased in 
severity during service or as a result of any incident of 
service, including exposure to teletype machinery.    

Although the veteran maintains that his defective hearing 
increased in severity as a result of service, as a layperson, 
he is not competent to offer medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, in light 
of the medical evidence showing that the defective hearing in 
the veteran's right ear did not increase in severity during 
service and the medical opinions indicating that any 
postservice increase in severity of his defective hearing is 
not due to any incident of service, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim.  See 38 U.S.C.A. § 5107 (West 1991).





ORDER

Entitlement to service connection for defective hearing in 
the right ear is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

